DETAILED ACTION
This office action is in response to Applicant’s communication of 10/28/2021. Amendments to claims 1, 2, 4, 8, 11, 13, 14 and 19 have been entered.  New claim 21 has been entered. Claims 1-21 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and are directed to a system, i.e. machines performing the process and claim 13 is directed to a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to manage a collateralized loan which is a fundamental economic practice, i.e. mitigating risk such as loan default through collateral evaluation, and commercial or legal interaction, agreements in the form of contracts, and thus are grouped as Certain Methods of Organizing Human Activity.  

[1] “… receive data related to a plurality of items of collateral or data related to environments of the plurality of items of collateral;”
[2] “… determine a value for each of the plurality of items of collateral based on a valuation … and the received data;”
[3] “… interpret a … contract for a loan, and to modify the … contract by assigning, based on the determined value for each of the plurality of items of collateral, one or more items of the plurality of items of collateral as security for the loan such that a value of the one or more items of the plurality of items of collateral meets or exceeds a threshold value that is sufficient to provide security for the loan, …”
[4] “receive the data related to the plurality of items of collateral or data related to environments of the plurality of items of collateral;”
[5] “monitor the one or more items of the plurality of items of collateral via the received data;” 
[6] “interpret a collateral event based on the received data;” 
[7] “…execute a loan-related action in response to interpreting the collateral event;” 	
	These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore fall under the Certain Methods of Organizing Human Activity grouping but for the recitation of generic computer components suitably programmed with known technology. That is, other than the nominal recitation of a “data collection circuit”, a “blockchain”, “a valuation circuit”, “a valuation model”, “a smart contract circuit”, a “smart contract”, at least one 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic computing devices, i.e. circuits and processors with memory suitably programmed (see at least paragraph [00121] of the specification, with blockchain technology and self-executing code in the form of smart contracts, to perform the limitation steps. The blockchain technology and smart contracts are merely that which one of ordinary skill in the art would recognize for its inherent functionality as seen in at least paragraphs [00132-00134]. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, storage, recording and transmitting see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use such as blockchain technology using smart contracts, see MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computing device suitably programmed with blockchain technology and smart contracts to perform the limitation steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h).   Also, the steps of “receive data…”, “generate one or more blocks…”, “generate one or more hash values…” and “link the one or more blocks…” is adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data recording via blockchain technology, i.e. storing data, see MPEP 2106.05(g).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	The recited limitations are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer programmed with blockchain technology and smart contracts, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Claiming blockchain technology and smart contracts, i.e. self-executing code, to carry out the abstract idea does not provide significantly more than the abstract idea itself.  Furthermore, the insignificant extra-solution activity claimed such as the steps quoted above is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). 
Dependent claims 2-12 and 14-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 14 merely recite determining a condition or term of the contract and modifying said contract.  Claimed at such a high level of generality this can be interpreted to programming code for the abstract idea with nothing significantly more.  Claims 3 and 15 recite leveraging a valuation model to determine a value based on iterative improvements from receiving data of the collateral.  This can be performed manually as claimed.  Furthermore, this is well-understood, routine and conventional computing activity akin to performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”).  Claim 4 merely lists systems storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Claim 9 merely recites reporting a defined collateral event based on data with nothing significantly more.  Claim 10 merely recited performing an action based on an event regarding the abstract idea.  Claim 11 merely recites a list of actions taken based on the event and refines the actions as known business functions.  Claim 12 merely recites a loan related action based on the defined event.  Claim 19, claimed at a very high level of generality, merely recites modifying a contract (i.e. code in the present claim) in response to updated information.  Claim 20 recites the automation of a loan related action in response to received information.    
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps to manage a collateralized loan further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to manage a collateralized loan) on one or more computers programmed with smart contract and blockchain, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed) to merely carry out 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejection of claims 1-12, see the Remarks dated 10/28/2021, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-12 has been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1-20, see the Remarks dated 10/28/2021, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-20 filed in the Remarks dated 10/28/2021 have been fully considered but they are not persuasive. 
On page 14 of the Remarks, Applicant argues “…the recitations of amended independent claims 1 and 13, when considered together, i.e., as a whole, integrate the alleged abstract idea into a practical application, and are thus not directed to an abstract idea under Step 2A Prong 2. In particular, Applicant respectfully submits that the recitations of amended independent claims 1 and 13 demonstrate an improvement to the lending arts by integrating collateral satisfaction with blockchain technology and smart contracts to enable the use of collateral items that are distributed across the globe.” Examiner respectfully disagrees.
35 Attorney Docket No. SFTX-0009-U01-C04terms and conditions of a smart contract, such as in a rules database, or process output from a set of valuation services and assign items of collateral sufficient to provide security for a loan. Smart contract services may automatically execute a set of rules or conditions that embody the smart contract, wherein the execution may be based on or take advantage of collected data.” and “ Smart contracts may or may not be one or more of partially or fully self- executing, or partially or fully self-enforcing.” As such, blockchain technology and smart contracts are leveraged for their invented technical advantages and applied to the abstract idea in a manner that blockchain technology was known at the time of the priority filing.  Merely using this technology in the area of loan management and collateral valuation does not integrate the abstract idea into a practical application because this technology does not impose any meaningful limits on practicing the abstract idea.  For instance, there are many ways to gather data, value collateral through monitoring and store information for individuals, with permission, to access.  The abstract idea recited in the claimed invention may be improved through the use of this known technology, but an improved abstract idea is still abstract.
On page 15 of the Remarks, Applicant argues “Applicant respectfully submits that the combination of using a smart contract with a blockchain to automatically implement loan related activities in response to collateral satisfaction is not a generic computer function nor was it conventional at the time of the effective filing date of the current application.” and “As the recitations of amended independent claims 1 and 13 are not generic computer functions, amended independent claims 1 and 13 are not abstract.” Examiner respectfully disagrees.
	Claim 1 and 13, as amended, merely recite that a blockchain stores data relating to loans and collateral valuation.  This was known at the time of priority filing as seen in the prior art not relied upon and recorded on the PTO-892.  Furthermore, the amended language to include, generating blocks with hash values to be linked, i.e. published, to a blockchain is merely storing information in a type of database. These steps are claimed at a very high level of generality such that they merely recite how blocks are added to a blockchain.  Again, the prior art of record, not relied upon, discloses smart contracts and publishing data, in the realm of lending and collateral, such that this was known at the time of Applicant’s priority date.  The fact that the claimed data/information recorded/published is of a specific type has no effect on this known technical feature and conventional computing function.
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered to be a business solution, using computers and blockchain technology, to a problem of  managing a collateralized loan. The alleged benefits that Applicants tout are due to business decisions, using computers and blockchain technology, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components, to include smart contracts and blockchain technology.  At best, Applicant has claimed features that may improve an abstract idea.  However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “data collection circuit”, “blockchain”, “valuation circuit”, “valuation model”, “smart contract circuit”,  “smart contract”, at least one “processor”, “loan management circuit”, “valuation comparison circuit” and “automated agent circuit”, all suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in managing a collateralized loan, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  In addition, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence, the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1-20, and new claim 21, under 35 U.S.C. 101 is maintained by the Examiner.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/25/2022